The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 112
In view of the cancelation of claims 35 and 36 the 112 rejections made against claims 35-36 in the office action of 3/29/2022 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-16, 19, 28-29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite that the another input is indicative of the patient preparing to sleep, however the original disclosure does not provide support of another input indicative of the patient preparing to sleep. The disclosure recites the sensor can include an activity level of the patient determined from an electroencephalogram (EEG), an electromyogram (EMG), an electrocardiogram (ECG), a breathing change, a pO.sub.2 change, a pCO.sub.2 change, an accelerometer measurement, a blood sugar change, a temperature change of the patient, and/or a specific time during the day/night cycle. For example, a patient can receive a full block or a higher grade (intensity) block at night so the patient can achieve sleep, and a lower intensity block during the day so the patient can have more control or strength (e.g., for walking), (e.g. para. [0054], [0067]). While the disclosure recites a sensor that can include a specific time during the day/night cycle it does not recite that the sensor provides input indicative of the patient is preparing to sleep since a specific time during the day/night cycle does not inherently mean the patient is preparing to sleep, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. If applicant is intending to recite that the input is indicative of a time of day or night, i.e.  a sensor providing information regarding a specific time during the day/night cycle, then such recitation should be provided within the claims. Claims 13-16, 19, 28-29 and 34 directly or indirectly depend from claim 11 and are also rejected to for the reasons stated above regarding claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-16, 19, 29  and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2009/0149911 to Dacey, Jr. et. al., US 2003/0100933 to Ayal et al. (Ayal), US 2013/0158622 to Libbus et al. (Libbus) and US 2007/0255322 to Gerber et al. (Gerber) (Andrews, Dacey, Libbus and Gerber previously cited).  
In reference to at least claim 11
Andrews teaches a neural prosthesis which discloses a system (e.g. system shown within Figs. 3,4,6), the system comprising: a control unit (e.g. clinical programming unit, 41, Figs. 3, 4,6) configured to be located external to the patient’s body (e.g. clinical programming unit located external to the patient) and configured to receive an input indicating an instruction to increase or decrease an intensity of a bidirectional nerve block (e.g. receive input to change stimulus or blocking intensity or duration or blocking or stimulus of implant, para. [0040]); a waveform generator (e.g. controller 58 along with blocking generator 12, Figs. 3, 4,6) configured to be located within the patient’s body (e.g. controller 58 and blocking generator located within the body, Figs. 3,4,6) and wirelessly coupled to the control unit (e.g. wirelessly coupled with clinical programming unit through transceiver 43, Figs. 3,4,6) and configured to receive an instruction from the control unit to modulate a parameter of an electrical waveform to increase or decrease the intensity of the bi-directional nerve block affecting  the nerve fibers (e.g. controller receives control signals from the clinical programming unit 41 including change in stimulus or blocking intensity or duration of blocking to control the size of nerve block by the pulses, para. [0035]-[0037], [0039]-[0040], [0045], [0048]); and an electrode (e.g. electrode(s), 16, Figs. 3,4,6) communicatively coupled to the waveform generator (e.g. electrodes are coupled to the controller, Figs. 3,4,6) and configured to be located in proximity to the nerve and configured to deliver the electrical waveform to the nerve via at least one contact (e.g. electrode 16 placed on or near a human nerve, para. [0033], [0039]). Andrews discloses an external magnet that is brought close to the skin for controlling a magnetic reed switch that can operate an implanted controller (e.g. para. [0057]) and being able to select subsets of nerve axons for blocking (e.g. blocking subsets of nerve axons, para. [0005], [0035], [0039]) and voltage being supplied to the electrodes to control the size of nerve block by the pulses (e.g. para. [0039], [0048]-[0049], [0057]) but does not explicitly disclose a feedback unit coupled to a sensor configured to be located within the patient’s body to generate another input for the control unit to automatically adjust the bi- directional nerve block without the patient swiping the magnet, wherein the another input is indicative of the patient preparing to sleep, the magnet of the control unit is swept over the waveform generator a number of times within a time period corresponding to the change of the intensity of the nerve block or whether the selective blocking affects less than 100% of fibers of a same size in a nerve, wherein the waveform generator is further configured to receive instructions from the feedback unit indicative of the other input to increase the intensity of the bi- directional nerve block when the input indicates the patient is preparing to sleep or wherein the control unit is configured to reject the input when the instruction requires the waveform generator to modulate the parameter of the electrical waveform outside a predefined efficacy boundary for the intensity of the bi-directional nerve block. 
Dacey, in the analogous art of nerve fiber stimulation, teaches a system for electrical modulation of neural conduction which discloses providing partial conduction block including block a subset of nerve fibers lying within a particular spatial distribution such as area 84 while another subset of nerve fibers lying in area 88 are able to conduct as usual in which the subset of nerve fibers that are blocked may be based on fiber diameter, fiber type, presence of a biomarker or other parameters such as selected fascicles or selected molecular feature (e.g. para. [0075], [0135]- [0137]). Dacey further discloses wherein the control unit further comprises a feedback unit coupled to a sensor configured to be located within the patient’s body to generate another input for the control unit to automatically adjust the bi-directional nerve block without the patient swiping the magnet (e.g. sensing electrode 1152 may sense neural or muscular activity to determine activity of a portion of the body which is fed back to a signal processing portion located external to the patient and used to determine the blocking stimulus that will be used, Figs. 23, para. [0151]). 
Ayal, in the analogous art of nerve fiber stimulation, teaches nerve stimulation for treating spasticity, tremor, muscle weakness and other disorders which discloses providing nerve stimulation at specific times of the day (e.g. para. [0098], [0231]) including sensing physiological parameters using a sensor implanted or external to the body (e.g. para. [0232]-[0233]) and using the input in real time, i.e. feedback unit, to regulate parameters provided by the stimulation device including input regarding the time of day and/or a sensed parameter that indicates whether the subject is sleeping (e.g. para. [0111], [0231]-[0233]). 
Libbus, in the analogous art of nerve fiber stimulation, teaches an implantable device for facilitating control of electrical stimulation of cervical vagus nerves for treatment of chronic cardiac dysfunction which discloses an implanted nerve stimulation device which has a magnet mode that allows the user limited manual control of the implanted device in which the user can use an external magnet for controlling features of the implanted nerve stimulation device including swiping of the magnet to incrementally adjust stimulation parameters such as pulse amplitude, pulse current, pulse width and pulse frequency (e.g. adjusting the stimulation parameters downwards or upwards in response to the swiping of the patient magnet, para. [0025], [0073]-[0074]).
Gerber, in the analogous art of nerve fiber stimulation, teaches patient-individualized efficacy rating which discloses an efficacy processor (e.g. 20) that utilizes a predefined threshold related to a therapeutic efficacy relative to a baseline efficacy to determine whether a set of parameters provides a therapy that improves a patient’s condition or symptoms, however if the improvement provided by the therapy does not meet or exceed the predefined threshold the process returns to adjust the stimulation parameters in an effort to achieve acceptable efficacy (e.g. efficacy rating can be compared to one or more threshold values to determine whether efficacy is acceptable, para. [0064], [0087]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Andrews with the to include the selective blocking being based on a particular spatial distribution, presence of a biomarker or other parameters such as selected fascicles or selected molecular features, i.e. affecting less than 100% of the fibers of the same size, as taught by Dacey, in order to yield the predictable result of ensuring that the appropriate fibers are being blocked to provide optimal treatment to the patient while reducing unwanted side effects including undesired pain, sensation or inflammation (e.g. ‘911, para. [0129]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews to include a feedback unit coupled to a sensor located within the patient’s body to generate another input indicative of a time of day and/or whether the patient is sleeping and to automatically adjust the bi- directional nerve block without the patient swiping the magnet, as taught by Ayal, in order to yield the predictable result of providing information regarding the patient’s current state to ensure that appropriate stimulation is being provided for the current status or activity level of the patient. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews to include utilizing an external magnet of the control unit that is swept over the waveform generator a number of times within a time period to adjust parameters such as the intensity of the nerve stimulation as taught by Libbus in order to yield the predictable result of allowing limited control to the user to ensure that the appropriate stimulation is being delivered to provide optimal treatment to the patient (e.g.‘622, para. [0069]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Dacey, Ayal and Libbus with the teachings of Gerber to include within the control unit an efficacy processor being configured to determine whether the input requires the waveform generator to modulate the parameter to provide a therapy that provides an improvement to the therapy that does not meet or exceed a predefined threshold related to a therapeutic efficacy relative to a baseline efficacy and to adjust the parameter, i.e. reject that input, in order to provide the predictable result of ensuring that the parameters provide a therapy that achieves acceptable efficacy tailored to the desires of that particular user. Furthermore, Andrews discloses altering parameters associated with the intensity of the block (e.g. ‘779, controller receives control signals from the clinical programming unit 41 including change in stimulus or blocking intensity or duration of blocking to control the size of nerve block by the pulses, para. [0035]-[0037], [0039]-[0040], [0045], [0048]), voltage being supplied to the electrodes to control the size of nerve block by the pulses (e.g.’779, para. [0039], [0048]-[0049], [0057]) and being able to select subsets of nerve axons for blocking (e.g. blocking subsets of nerve axons, para. [0005], [0035], [0039]), therefore it would have been obvious to one having ordinary skill in the art that when modifying parameters associated with the intensity of the block that the effect on various fibers will changed based on the parameters changes associated with the intensity that have been modified including an amount, i.e. percentage, of fibers that are affected by the block, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that altering parameters associated with the intensity of the block can create a block that affects more or less fibers than those affected before the parameters associated with the intensity of the block were modified. 
In reference to at least claim 13
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the parameter comprises at least one of an amplitude, a frequency, a polarity, a time period, and a shape of the waveform is adjusted based on the input (e.g. controller receives control signals from the clinical programming unit 41 including change in stimulus or blocking intensity or duration of blocking to control the size of nerve block by the pulses, para. [0035]-[0037], [0039]-[0040], [0045], [0048]). 
In reference to at least claim 15
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrical waveform comprises at least one of a HFAC waveform, a KHFAC waveform, a CBDC waveform, or a MPDC waveform (e.g. range of frequencies from 5-20 kHz, greater than 5 kHz, abstract, para. [0017], [0062]).
In reference to at least claim 16
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the waveform generator is communicatively coupled to the electrode via at least one of a wire or an indirect coupling comprising at least one of capacitive coupling or inductive coupling (e.g. controller 58 and generator 12 coupled to electrode 16 using a wire, Figs. 3,6). 
In reference to at least claim 19
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrode is a nerve shaping electrode, an electrode array, a spiral electrode, a cuff electrode, a Huntington style electrode, a co-linear placed spinal cord stimulation (SCS) or deep brain stimulation (DBS) electrode, a disk electrode, an intra-muscular electrode, or an intra-fascicular electrode (e.g. electrode placed on or near a human nerve, para. [0033], may be nerve cuff, para. [0046], [0060]). 
In reference to at least claim 29
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11. Andrews further discloses wherein the control unit is configured to provide power to the waveform generator (e.g. external user recharging unit 44, Fig. 3).
In reference to at least claim 34
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 27. Dacey further discloses wherein the sensor is at least one of an electrode, an oxygen sensor, a carbon dioxide sensor, a breath detector, an accelerometer, a glucose monitor, or a temperature sensor (e.g. sensing electrode 1152). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2009/0149911 to Dacey, Jr. et. al., US 2003/0100933 to Ayal et al. (Ayal), US 2013/0158622 to Libbus et al. (Libbus) and US 2007/0255322 to Gerber et al. (Gerber) as applied to claim 11 further in view of US 2005/0197675 to David et al. (David) (previously cited). 
In reference to at least claim 14
Andrews modified by Dacey, Libbus, Ayal and Gerber renders obvious a system according to claim 11 but does not explicitly teach wherein the control unit is configured to reject the input when the input modulates the parameter of the electrical waveform outside of a predefined safety boundary. 
David, in the analogous art of nerve fiber stimulation, teaches techniques for applying, calibrating and controlling nerve fiber stimulation which discloses a control unit that does not apply stimulation beyond the maximum level set by the physician even if a feedback algorithm called for increased stimulation in order to keep the stimulation within physiological tolerances and reduce possible side effects (e.g. paragraphs [0147], [0769]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Dacey, Libbus, Ayal and Gerber with the teachings of David to include the control unit being configured to reject input that modulates a parameter outside of predefine safety boundaries in order to yield the predictable result of keeping the stimulation within physiological tolerances reducing possible side effects. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of in view of US 2009/0149911 to Dacey, Jr. et. al., US 2003/0100933 to Ayal et al. (Ayal), US 2013/0158622 to Libbus et al. (Libbus) and US 2007/0255322 to Gerber et al. (Gerber) as applied to claim 11 further in view of US 2010/0280500 to Skelton et al. (Skelton) (previously cited). 
In reference to at least claim 28
Andrews modified by Dacey,  Libbus, Ayal and Gerber renders obvious a system according to claim 11 but does not explicitly teach wherein the control unit comprises a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block. 
Skelton, in the analogous art of nerve stimulation, teaches medical device therapy based on posture and timing which discloses a system that includes an implanted device and an external programmer/portable device (e.g. Fig. 1 A) that includes a controller (e.g. 30) the external device is disclosed as being a programmer or other device such as a computer, a PDA or phone (e.g. paragraph [0125]). Skeleton also discloses the external programmer/portable device, i.e. control unit, comprises a user interface configured to display a plurality of predefined parameter alterations to change stimulation (e.g. provide a user interface regarding current stimulation therapy, posture state information, display an active group of stimulation programs, selection to change stimulation parameters or stimulation programs, etc., para. [0077]-[0079]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Dacey,  Libbus, Ayal and Gerber with the teachings of Skeleton to include a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block in order to yield the predictable result of allowing more user control of the blocking stimulus to ensure the appropriate stimulation is being provided within set limits of the clinician.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments regarding a feedback unit coupled to a sensor configured to be located within the patient’s body to generate another input for the control unit to automatically adjust the bi- directional nerve block without the patient swiping the magnet, wherein the another input is indicative of the patient preparing to sleep. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0174397 to Bhadra et al. which teaches therapy delivery devices and methods for non-damaging neural tissue conduction block which discloses delivering stimulation during specific time of the day and night. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792